COURT
OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                                NO.  2-09-392-CR
 
 
TANEESHA JANELLE GREEN                                                           APPELLANT
                                                             V.
THE STATE OF TEXAS                                                                             STATE
                                                        ----------
               FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1]
AND JUDGMENT
                                                        ----------
We have considered the appellant's AMotion To Dismiss
Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P.
43.2(f).
PER CURIAM
 
PANEL: MCCOY, LIVINGSTON, and
MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: January 14, 2010




[1]See Tex. R. App. P. 47.4.